Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-14 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over DAINIPPON PRINTING CO (JP 2006/101577A1, hereinafter DAINIPPON) in view of KOTANI et al. (US 2017/0326996 A1, hereinafter KOTANI).

    PNG
    media_image1.png
    624
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    355
    media_image2.png
    Greyscale

As per claim 1, DAINIPPON discloses a guide device that guides a cart (See Fig.1, discloses a shopping cart) to a storage position (See Figs.1 and 2, Items#14a, 14b, 15a, 15b), the device comprising:
a groove configured to limit a direction in which a wheel provided in the cart 
moves to a predetermined moving direction such that the cart is guided to the storage position (See Fig.2, Items#14a,15a and 14b, 15b, disclose a pair of rails  into which back wheels 6a and 6b fit and are restricted from moving such that only allowed movement is forward and backward), wherein
the groove has a groove width such that a slope of the direction of the wheel in

the groove comprises a pair of rails (See fig.2, First pair 14a/15a and second pair 14b/15b),
 However DAINIPPON does not disclose  the pair of rails are arranged such that a distance between a power receiving antenna and a power transmitting antenna is less than a predetermined distance that allows contactless power transmission, the power receiving antenna being provided on a side surface of the cart that is stored in the storage position by the wheel moving along the groove, and the power transmitting antenna being provided on a lateral side of the cart stored in the storage position, and
the power receiving antenna is installed in the shopping cart.
KOTANI discloses wireless charging system for an automated guided vehicle, the automated guided vehicle is arranged such that a distance between a power receiving antenna and a power transmitting antenna is less than a predetermined distance that allows contactless power transmission (See Fig.1A and 1B, discloses the automated guided vehicle V and the charger A, and par.36, disclose the vehicle charge receiving coil Lr is placed at a close distance to the charging coil Lt), the power receiving antenna being provided on a side surface of the automated guided vehicle (See Fig.1B, Item#Lr, and Par.36, disclose the coil is disposed on the side of the vehicle) that is stored in the storage position by the wheel moving along the groove (See DAINIPPON, Fig.1, discloses the cart receiving coil is aligned with the charging coil when the cart is placed in between the cart rails), and the power transmitting antenna being provided 
the power receiving antenna is installed in the automated guided vehicle (See Fig.1B, Item#Lr, discloses the power receiving antenna installed in the automated vehicle).
DAINIPPON and KOTANI are analogous art since they both deal with inductive charging of items within wheeled apparatuses.
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON with that of KOTANI by placing the charge receiving antenna on the side of the cart to match with a side mounted charging antenna for the benefit of protecting the charging system from possible damage caused by placing the charging system in ground.

As per claims 7 and 14, DAINIPPON discloses a power supply system, comprising: 
a guide device configured to guide a cart to a storage position (See Fig.2, Items#14a,15a and 14b, 15b, disclose a pair of rails  into which back wheels 6a and 6b fit and are restricted from moving such that only allowed movement is forward and backward); and 
a power transmitting device (See Fig.2, Item#13 and Par.32, disclose a power feeding unit), a power receiving device (See Fig.1, Item#12 and Par.6, disclose a power receiving unit installed in the cart),wherein the guide device comprises a groove configured to limit a direction in which a wheel provided in the cart moves to a predetermined moving direction such that the cart is guided to the storage position the groove having a groove width such that a slope of the the groove comprises a pair of rails (See Fig.2, First pair 14a/15a and second pair 14b/15b). However DAINIPPON does not disclose  the pair of rails are arranged such that a distance between a power receiving antenna and a power transmitting antenna is less than a predetermined distance that allows contactless power transmission, the power receiving antenna being provided on a side surface of the cart that is stored in the storage position by the wheel moving along the groove, and the power transmitting antenna being provided on a lateral side of the cart stored in the storage position, and
the power receiving antenna is installed in the shopping cart.
KOTANI discloses wireless charging system for an automated guided vehicle, the automated guided vehicle is arranged such that a distance between a power receiving antenna and a power transmitting antenna is less than a predetermined distance that allows contactless power transmission (See Fig.1A and 1B, discloses the automated guided vehicle V and the 
the power receiving antenna is installed in the automated guided vehicle (See Fig.1B, Item#Lr, discloses the power receiving antenna installed in the automated vehicle).
DAINIPPON and KOTANI are analogous art since they both deal with inductive charging of items within wheeled apparatuses.
IT would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON with that of KOTANI by placing the charge receiving antenna on the side of the cart to match with a side mounted charging antenna for the benefit of protecting the charging system from possible damage caused by placing the charging system in ground.

As per claims 3-4, 9-10 and 16-17, DAINIPPON and KOTANI disclose the device according to claims 1, 7 and 14 as discussed above, wherein the groove comprises a pair of rails that are parallel in a portion thereof (See DAINIPPON, Figs.1 and 2, Items#14a, 14b, 15a, 15b).


As per claims 6, 12-13 and 19-20, DAINIPPON and KOTANI disclose the device according to claims 1, 7 and 14 as discussed above, wherein the predetermined value is an angle of 20 degrees between a diameter direction of the wheel and a longitudinal direction of the groove (See DAINIPPON, Figs.1 and 2, Items#14a, 14b, 15a, 15b, disclose the wheels will have a smaller angle than 20 degrees to turn either way).

Conclusion
Response to Arguments
Applicant's arguments filed on 05/25/2021 have been fully considered but they are not persuasive. Applicant argues that neither DAINIPPON nor RADIN disclose charge receiving antenna placed on the side of a shopping cart, the applicant further argues that DAINIPPON discloses the charge receiving coil is placed at the bottom of the cart and RADIN discloses physical charging contacts on the side of the cart. The examiner however disagrees and explains that the applicant is arguing the prior art references separately. The examiner explains that DAINIPPON discloses a cart comprising a charge receiving mechanism comprising an inductive coil placed on the bottom of the vehicle, RADIN discloses a cart comprising a charging mechanism placed on the side of the cart. The examiner argues that one of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED H OMAR/Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859